The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 10/22/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
This applies only to NPL document No. 5: “Ricon Corp., Clearway Lift”, no copy of which appears to have been submitted.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distal bottom end of said ramp furthest from said support during use of said ramp assembly” being “elevated above a proximal bottom end of said ramp where said proximal bottom end being closest to said support” (emphasis added) must be shown or the features canceled from the claim.  No new matter should be entered.


Claims 3 and 14 are objected to because of the following informalities:  
Claim 3, line 5, “shape” should apparently be –shaped--.
Claim 14, line 10, “is” should apparently be deleted. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 6, 8 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, line 9, the recitation “said latch” has no clear antecedent basis.
Claim 4, lines 4-6, the recitation “when said first ramp portion and said second ramp portion being disposed in said … arrangement with said first ramp portion” (emphasis added) is not understood.
Claim 6, line 3, it is not clear what is meant by “an opposite side” (i.e., opposite to what?).
Claim 8, it is not understood what is meant by “a distal bottom end of said ramp being furthest from said support during use of said ramp assembly is elevated above a proximal bottom end of said ramp where said proximal bottom end being closest to said support”. As also noted in par. 4 above, this feature is not shown in the drawings. It is assumed that “during use of said ramp assembly” is intended to mean when the ramp sections are in the “unfolded deployed position defining an inclined ramp surface” of claim 1 (in other words, when being used as a ramp). In this position, the distal bottom end of the ramp furthest from the support is positioned below, not above, the proximal bottom end of the ramp that is closest to said support. 
Claim 12, it is not clear what is meant by “to sense a presence or absence of said barrier”. As best understood, the claimed sensor senses a latched or unlatched condition of the barrier by sensing the presence or absence of the latch pin in the aperture of the latch bracket, but it does not sense the presence or absence of the barrier per se
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vartanian (US 4,966,516, cited by applicant).
Vartanian shows a ramp assembly 10 comprising:
a support (includes at least elements 11, 18, 19, 25, 41, 42) comprising a first pivot 25 defining a vertical pivot axis (parallel to rod 41; Fig. 3) and a second pivot 19 defining a horizontal pivot axis (Figs. 1-2) during operation of said ramp assembly; and
a ramp 12 comprising:
a first ramp portion 13 coupled at one side thereof to said support, 
a second ramp portion 14, and
a hinge 30 connecting said second ramp portion to said first ramp portion, 
said second ramp section movable between a generally folded stowed position (Fig. 1 phantom) being disposed in a surface-to-surface facing arrangement with said first ramp section and an unfolded deployed position (Fig. 2) being disposed in an end-to-end facing arrangement with said first ramp section;
said ramp pivotable on said support, about said vertical and horizontal pivot axes, between a generally vertical folded stowed position (Fig. 1 phantom), an unfolded deployed position defining an inclined ramp surface (Fig. 2), and a generally vertical folded intermediate position (Fig. 1 solid).

a latch pin 43 coupled to a side of said second ramp portion (Fig. 4);
an edge opening in said support (bar 28, which is attached to element 42 and thus is considered to be part of the support, has an opening therein), said edge opening sized and shaped to receive said latch pin (Figs. 3-4);
a rotary latch with a latch bar 28 mounted for a pivotal movement to selectively cage and uncage said latch pin within said edge opening; and
a lever 28a coupled to one end of said latch bar, said [latch] lever manually operable to rotationally move said latch bar.
Re claim 6, Vartanian shows a wheel 65 mounted for a rotation on “an opposite side”, as broadly and indefinitely claimed, of said first ramp portion, said wheel configured to support a weight of said ramp during use thereof (col. 6:25-35).
Re claim 7, Vartanian shows a mount 40 securable to a top end of said first pivot during use of said ramp assembly so as to offset said top end in a horizontal direction relative to a bottom end of said first pivot.
Re claim 8 (as best understood in light of the 112(b) rejection set forth above in par. 8), Vartanian shows in Fig. 4 that a distal bottom end of said ramp being furthest from said support “during use of said ramp assembly”, as broadly claimed, is elevated above a proximal bottom end of said ramp where said proximal bottom end being closest to said support.

Re claim 10, Vartanian shows a latch assembly 43 selectively latching said barrier to said ramp in said generally vertical folded stowed position and unlatching said barrier from said ramp.
Re claim 31, Vartanian shows a method for enabling a non-ambulatory user to ingress or egress interior confines of a vehicle through an opening 15, said method comprising the steps of:
mounting a personal mobility vehicle access apparatus 10 within said interior confines, said personal mobility vehicle access apparatus comprising a ramp 12 coupled to a support 11, 18, 19, 25, 41, 42, said ramp being disposed in a generally vertical folded stowed position (Fig. 1 phantom);
manually pivoting said ramp on said support, about a vertical axis, into an intermediate position within said opening (Fig. 1 solid); and
manually unfolding said ramp and manually pivoting said ramp on said support about a horizontal axis into an unfolded deployed position defining an inclined ramp surface between a ground and a deck floor surface of said vehicle (Fig. 2).

Re claim 33, the method further comprises manually pivoting said ramp on said support into said generally vertical folded stowed position.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Whitmarsh (WO 99/10199).
Vartanian does not show the ramp assembly to include multiple sensors, with a sensor being mounted on said support and configured to output an electrical signal when sensing a portion of said ramp when said first ramp portion and said second ramp portion are disposed in said surface-to-surface facing arrangement [with said first ramp section], a sensor being mounted on said support and configured to output an electrical signal when sensing a portion of said ramp being in said generally vertical folded stowed position, and a sensor positioned to sense a presence or an absence of the barrier.
The examiner notes it is generally well-known in the art to provide sensors for sensing various positions of ramps and associated devices for safety purposes.

It therefore would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Vartanian by providing the ramp assembly with a plurality of sensors, including a sensor mounted on the support to output an electrical signal upon sensing a portion of said ramp when said first ramp portion and said second ramp portion were disposed in said surface-to-surface facing arrangement, a sensor mounted on the support to output an electrical signal upon sensing that a portion of said ramp was in said generally vertical folded stowed position, and a sensor positioned to sense a presence or an absence of the barrier, as suggested by Whitmarsh, to ensure proper and safe operation of the ramp under various sensed conditions.

Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 30 is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The two Vartanian references disclose wheelchair lifts movable .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/14/21